Prior to the adoption of the amendment to Section 7, Article X
of our Constitution, at the General Election in 1934, homesteads were taxable as other real estate. That amendment exempted homesteads "from all taxation other than special assessments for benefits." That section was again amended by the result of the general election in 1938 and by the latter amendment homesteads as defined therein are exempted "from all taxation, except for assessments for special benefits." The school district tax is not a special assessment because, as pointed out in the opinion herein by Mr. Presiding Justice WHITFIELD, it is a tax provided by the Constitution to supplement the state system of public free schools. But, certainly it is an assessment for special benefits. It is exclusively for the special benefit for the free schools in the Special Tax School District where it is assessed. The electorate deliberately changed the wording of the Constitution so as to make the exemption not apply to assessments (either general or special) for special benefits, whereas theretofore the exemption applied to all taxes except special assessments for benefits. The two phrases cannot logically be said to have the same meaning. In neither amendment was the word "benefits" confined to apply to property, but as used in the 1934 amendment,supra, it applied *Page 675 
to benefits of whatever sort for which special assessments might be made; while in the 1938 amendment it applies to taxes however imposed for special benefits. The Constitution is the supreme law written by the people and the courts may not nullify or change that law as it is written. Exemptions from taxation, whether by statute or Constitution, are to be strictly construed against the exemption and in favor of the right to tax. 61 C.J. Sec. 385, *page 385. 
If there is any special benefit for which homesteads should be chargeable on the tax rolls it is the assessment for special benefits to the Special Tax School Districts and we must assume that the electorate recognized this when they changed the Constitution so as to make homesteads subject to assessments forspecial benefits.
I think the demurrer should be overruled.
TERRELL, C.J., concurs.